        Case 3:20-cv-00687-RDM Document 53 Filed 09/08/20 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  MAUREEN PIEKANSKI                             No. 3:20-CV-00687

                           Plaintiff,

                     v.
                                                (Judge Mariani)
  ALEX M. AZAR II, in his official
  capacity as Secretary of the United           (Magistrate Judge Carlson)
  States Department of Health and
  Human Services,
                                                (Electronically Filed)
                           Defendant.


 DEFENDANT’S REPLY TO ITS MOTION FOR PROTECTIVE ORDER


                               DAVID J. FREED
                              United States Attorney

ERIC S. WOLFISH                                         NAVIN JANI
Special Assistant United States Attorney                Assistant U.S. Attorney
United States Department of Health                      228 Walnut Street
and Human Services                                      Suite 220
Office of the General Counsel, Region III               Harrisburg, PA 17108
801 Market Street, Suite 9700                           (717) 221-4482
Philadelphia, PA 19107-3134                             navin.jani@usdoj.gov
(215) 861-4511
eric.wolfish@hhs.gov

Attorneys for Defendant
        Case 3:20-cv-00687-RDM Document 53 Filed 09/08/20 Page 2 of 8




I.    INTRODUCTION

      Because granting Plaintiff’s requested discovery would require the Court to

set aside binding Third Circuit law, the Secretary’s motion for protective order

should be granted. See Hummel v. Heckler, 736 F.2d 91, 93 (3d Cir. 1984); NVE v.

Dep’t of Health & Human Servs., 436 F.3d 182, 195 (3d. Cir. 2006).

II.   ARGUMENT

      A.      There is No Discovery in Section 405(g) Appeals.

      Ignoring binding Third Circuit law, Plaintiff hypothesizes that “[i]n cases

arising under 42 U.S.C. § 405(g), discovery may be taken on matters that are

ancillary/collateral to the merits of the underlying decision being appeal.” Dkt.

No. 52 at 2 (“Pl. Opp.”). Plaintiff’s assertion that discovery is allowed on any

issue other than the merits runs headlong into the Third Circuit’s decision in

Hummel, which held that:

            District courts have “no factfinding role” in section 405(g) appeals;

            Neither Section 405(g) nor the APA provide for pre-hearing
             discovery;

            “[N]o pre-hearing discovery is normally available” in section 405(g)
             appeals; and

            The Federal Rules of Civil Procedure should not be “imported into the
             administrative adjudication scheme” of section 405(g).
        Case 3:20-cv-00687-RDM Document 53 Filed 09/08/20 Page 3 of 8




736 F.2d at 93. Although Hummel allowed discovery as to the bias of an ALJ, that

limited exception is indisputably not at issue here. Id. at 95; Pl. Opp. at 8-9.

      Plaintiff also ignores the Third Circuit’s decision in NVE, which held that

there is a “strong presumption against discovery into administrative proceedings

born out of the objective of preserving the integrity and independence of the

administrative process.” 436 F.3d at 195. Holding that the “only” exception is “in

cases involving alleged bias on the part of an agency,” the Third Circuit anticipated

– and rejected – attempts such as this carve out new exceptions to the rule against

discovery. Id. Neither Plaintiff’s desire for highly-granular data regarding ALJ

appeals nor the Secretary’s purported reliance on non-record evidence provides a

valid basis for allowing discovery in a section 405(g) appeal.

       Meanwhile, Plaintiff’s cited class action cases are inapposite. Pl. Opp, at 2.

Plaintiff’s quote from Kuehner v. Heckler is taken from the “procedural history”

section and it is unclear which party took discovery, what discovery – if any – was

taken, what the scope of discovery was, or whether the taking of discovery was

litigated. 778 F.2d 152, 156 (3d Cir. 1985). Accordingly, Kuehner is not

instructive.

      Plaintiff’s reliance on district court opinions from other circuits is also

misplaced, given that Third Circuit law is controlling. Indeed, Plaintiff cites a

decision by the Northern District of Illinois despite Seventh Circuit precedent that


                                           2
        Case 3:20-cv-00687-RDM Document 53 Filed 09/08/20 Page 4 of 8




the Secretary is entitled to a protective order in response to a plaintiff’s discovery

request in a section 405(g) appeal. See Papendick v. Sullivan, 969 F.2d 298, 302

(7th Cir. 1992) (“It is clear from the statute that a district court may not consider

evidence outside the certified record. But that is what [plaintiff’s] discovery

requests sought. The court, therefore, did not abuse its discretion” by granting a

protective order), overruled on other grounds, Johnson v. Apfel, 189 F.3d 561 (7th

Cir. 1999). In any event, none of Plaintiff’s highly-distinguishable cases stand for

the proposition that discovery is generally available in section 405(g) cases.

      B.     The Secretary Has Not Introduced any “Non-Record” Evidence.

      Although Plaintiff asks the Court to set aside Third Circuit law and allow her

requested discovery, the basis she provides for that extraordinary relief is factually

inaccurate. The Secretary did not rely upon “non-record” evidence regarding the

number of ALJ appeals, but instead cited the district court’s decision in

Christenson v. Azar, 2020 WL 3642315 (E.D. Wis. July 6, 2020), which states:

      The Secretary argues that it is administratively impossible to attend
      each ALJ hearing, noting that there were over 650,000 appeals pending
      as of September 2016. Def.’s Br. at 28. Plaintiffs dispute this figure,
      contending there are significantly fewer beneficiary ALJ appeals filed
      annually (5,148 in 2019), but the court accepts that even several
      thousand beneficiary appeals filed annually makes it virtually
      impossible for the Secretary to be represented at every ALJ-level
      hearing.

Id. at *7. See Dkt. No. 50 at 29 (“D. MSJ Br.”). Because the Secretary cites a


                                           3
          Case 3:20-cv-00687-RDM Document 53 Filed 09/08/20 Page 5 of 8




judicial decision, he has not introduced “non-record” evidence.

      In addition, footnote 15 of Defendant’s summary judgment brief merely

provides two citations supporting the Christenson decision. Id. at 29. The

Secretary cites the same statistic from the Federal Register cited in Christenson.

As a convenience to Plaintiff, the Secretary also cited a publicly-filed status report

that Plaintiff’s counsel recently attached as an exhibit in a TTFT case pending in

the Eastern District of Pennsylvania. See Oxenberg v. Azar, 20-cv-738, Dkt. No.

23-1, Declaration of James C. Pistorino dated May 4, 2020 (Exhibit I).1 To the

extent that Plaintiff now objects to that status report as “non-record evidence,” the

Secretary has no objection to the Court disregarding it.2

      In any event, the usefulness of Plaintiff’s requested discovery is questionable

given that the Christenson court ruled on summary judgment without it. More

importantly, the Third Circuit has repeatedly recognized that section 405(g)

appeals are not comparable to traditional litigation, and allowing discovery


      1
         Although Mr. Pistorino has not entered an appearance in this action, he
represented Plaintiff during the parties’ September 2, 2020 meet-and-confer and is
referred to as “Mrs. Piekanski’s counsel.” Pl. Opp. at 6.
       2
         Plaintiff’s concern about the introduction of “non-record” evidence weighs
against generating new evidence outside the administrative record by deposing a
HHS witness. Plaintiff remains free to file a motion to exclude footnote 15, but
appears unlikely to do so, because his opposition cites “non-record” evidence from
CMS’s website (Pl. Opp. at 9), and his motion for summary judgment relies
extensively on evidence that was not before the ALJ at the time he rendered his
decision. See D. MSJ Br. at 32-34.

                                           4
        Case 3:20-cv-00687-RDM Document 53 Filed 09/08/20 Page 6 of 8




whenever a party desired information would contravene that binding precedent.

See NVE, 436 F.3d at 195 (prohibiting discovery based on speculation that the

administrative record was incomplete).

III.   CONCLUSION

       For the foregoing reasons, the Secretary’s motion for protective order should

be granted and Plaintiff’s Deposition Notice should be quashed.




                                         5
       Case 3:20-cv-00687-RDM Document 53 Filed 09/08/20 Page 7 of 8




                                  Respectfully submitted,


                                  DAVID J. FREED
                                  United States Attorney


                                  /s/ Eric S. Wolfish
                                  ERIC S. WOLFISH
                                  Special Assistant United States Attorney
                                  United States Department of Health and
                                  Human Services
                                  Office of the General Counsel, Region III
                                  801 Market Street, Suite 9700
                                  Philadelphia, PA 19107-3134
                                  Email: eric.wolfish@hhs.gov
                                  Phone: (215) 861-4511
                                  Fax: (215) 861-4462


                                  /s/ Navin Jani
                                  NAVIN JANI
                                  Assistant U.S. Attorney
                                  228 Walnut Street
                                  Suite 220
                                  Harrisburg, PA 17108
                                  (717) 221-4482
                                  (717) 221-2246 (Facsimile)
                                  navin.jani@usdoj.gov


Dated: September 8, 2020




                                     6
       Case 3:20-cv-00687-RDM Document 53 Filed 09/08/20 Page 8 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, a true and correct copy of the foregoing

Reply to Defendant’s Motion for Protective Order was filed and served upon all

counsel of record through the Court’s CM/ECF system.



                                /s/ Eric S. Wolfish
                                ERIC S. WOLFISH
                                Special Assistant United States Attorney


Dated: September 8, 2020




                                          7
